 

Exhibit 10.3

 

Industrial and Mineral Products Purchase Agreement

  

Supplier: Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.

Buyer: Pingxiang Fangda Steel Ltd.

 

Signed date: 2015-01-07

 

Product: Metallurgical coke

 

Total amount: RMB 283,200,000

 

Duration of the contract: 2014-09-22 to 2014-12-31

 

Terms:

 

The Supplier will deliver and coordinate quantity and deliver time with the
Buyer, any price change will be based on the Buyer’s notice;

 

before any delivery, the Supplier will provide location, vehicle number, product
types and estimated quantity with its name on the invoice;

 

the Supplier will be responsible for any injury/death of the delivery person
caused by any accident during delivery;

 

the Buyer will inspect the delivered by sampling, calculating, examining and
testing; during the inspection, the Buyer has the right to ask for unloading of
the products; the Supplier shall respond to any quality issues from the Buyer
based on the inspection within seven days to request a second inspection;
failure of responding within 7 days shall be treated as the acceptance of the
issues by the Supplier; any conducted re-inspection by the Buyer or by the
mutually- agreed- upon third party shall be the final result;

 

delivery shall be by rail transport or road/highway transport; the Supplier
shall bear the transportation fee; VAT (added value tax) specified invoice and
VAT invoice shall be used for (added value tax) rail transportation; VAT invoice
shall be used for road/highway transport;

 

the balance shall be settled upon the inspection; the payment will be made the
following month after the VAT invoice from the Buyer enters into the Supplier’s
account;

 

the Supplier shall bear any cost related to unqualified goods;

 

the Buyer has the right to terminate the contract if the Supplier fails to
deliver timely two times in a row;

 

communications related to the contract covered terms shall be conducted via fax,
email or post office service;

 

any dispute between the two parties during the performance of the contract can
be brought to a local court.

 



 

 